        Case 1:20-cv-03224-SAB    ECF No. 1   filed 12/01/20   PageID.1 Page 1 of 4
1
2    Menke Jackson Beyer, LLP
3    807 North 39th Avenue
     Yakima, Washington 98902
4    (509) 575-0313
5    Attorneys for Defendants
6
7
8
9
                      UNITED STATES DISTRICT COURT
10
                 FOR THE EASTERN DISTRICT OF WASHINGTON
11
12                                         )
                                           )
13                                                     NO.
                                           )
14                                         )
     ROY D. CHEESMAN,                      )           NOTICE OF REMOVAL
15                                         )           OF ACTION; UNDER 28
16                        Plaintiff,       )           U.S.C. § 1441, 1443 AND
                                           )           1446
17        vs.                              )
18                                         )           (FEDERAL QUESTION)
                                           )
19   CITY OF ELLENSBURG,                   )           (From Kittitas County
20   ELLENSBURG CITY ATTORNEY,             )           Superior Court Cause No.
     ELLENSBURG POLICE DEPARTMENT,         )           20-2-00289-19)
21
     POLICE OFFICER RYAN POTTER,           )
22                  Defendants.            )
     _____________________________________ )
23
24         COME NOW the Petitioners, the City of Ellensburg, Ellensburg City
25
     Attorney, Ellensburg Police Department and Police Officer Ryan Potter, by and
26
27   through their undersigned attorneys of record, Kirk A. Ehlis of Menke Jackson

28   Beyer, LLP and hereby request that this matter be removed to Federal Court.
29
           The basis of removal to Federal Court is 28 U.S.C. § 1441, 1443 and 1446.
30
                                                                MENKE JACKSON BEYER
     NOTICE OF REMOVAL - 1                                         807 North 39th Avenue
                                                                    Yakima, WA 98902
                                                                  Telephone (509)575-0313
                                                                     Fax (509)575-0351
         Case 1:20-cv-03224-SAB       ECF No. 1   filed 12/01/20    PageID.2 Page 2 of 4
1
2           In support of removal, petitioners allege as follows:
3
            1.       Petitioners are the defendants in the above referenced action and as
4
5    evidenced by the signature of their counsel below, consent to this Notice of
6    Removal.
7
            2.       On or about November 12, 2020 a copy of a Complaint bearing
8
9    Kittitas County Superior Court Cause No. 20-2-00289-19 was first served on the
10
     office of the City Attorney for the City of Ellensburg. A copy of the original
11
12   Complaint is attached hereto as Exhibit “A.”

13          3.       No further proceedings have been had in this action in Kittitas County
14
     Superior Court other than the filing of a notice of appearance and an answer on
15
16   behalf of the petitioners, copies of which are attached hereto as Exhibit “B.”
17          4.       The plaintiff expressly alleges in his complaint that defendants are
18
     violating the Fourth Amendment, Fifth Amendment and Ninth Amendment rights
19
20   of plaintiff.
21
            5.       This Court has original jurisdiction of the above-entitled action and
22
     the claims made against petitioners pursuant to 28 U.S.C. § 1331 and the action
23
24   therefore may be removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1443.
25
            6.       The plaintiff has not expressly alleged a specific dollar amount of
26
27   damages in his Complaint, although he does allege that he is seeking “relocation

28   expenses saving and personal financial life savings” through this action.
29
30
                                                                     MENKE JACKSON BEYER
     NOTICE OF REMOVAL - 2                                              807 North 39th Avenue
                                                                         Yakima, WA 98902
                                                                       Telephone (509)575-0313
                                                                          Fax (509)575-0351
         Case 1:20-cv-03224-SAB    ECF No. 1     filed 12/01/20   PageID.3 Page 3 of 4
1
2          7.     This petition is filed with this Court within 30 days after delivery of
3
     the original Complaint to the defendants.
4
5          8.     Both the plaintiff and defendants have requested by pleading that this
6    matter be tried to a jury.
7
           WHEREFORE, petitioners request that the above-entitled action be removed
8
9    from Kittitas County Superior Court to this Court.
10
11         DATED this 1st day of December, 2020.
12
13                                   s/ KIRK A. EHLIS (WSBA #22908)
14                                   Attorneys for Defendants
                                     Menke Jackson Beyer, LLP
15                                   807 North 39th Avenue
16                                   Yakima, Washington 98902
                                     Telephone: (509) 575-0313
17                                   Fax: (509) 575-0351
18                                   Email: kehlis@mjbe.com
19
20
21
22
23
24
25
26
27
28
29
30
                                                                   MENKE JACKSON BEYER
     NOTICE OF REMOVAL - 3                                            807 North 39th Avenue
                                                                       Yakima, WA 98902
                                                                     Telephone (509)575-0313
                                                                        Fax (509)575-0351
        Case 1:20-cv-03224-SAB      ECF No. 1   filed 12/01/20   PageID.4 Page 4 of 4
1
2                              CERTIFICATE OF SERVICE
3
           I hereby certify that on December 1, 2020 I electronically filed the foregoing
4
5    with the Clerk of the Court using the CM/ECF System which will send notification
6    of such filing to the following:
7
           None
8
9    and I hereby certify that I have mailed by United States Postal Service the
10
     document to the following non-CM/ECF participants:
11
12         Mr. Roy D Cheesman (Pro Se)
           1708 N. Indiana Drive
13         Ellensburg, Washington 98926
14
15
16
17                                      s/ KIRK A. EHLIS (WSBA #22908)
18                                      Attorneys for Defendants
                                        Menke Jackson Beyer, LLP
19                                      807 North 39th Avenue
20                                      Yakima, Washington 98902
                                        Telephone: (509) 575-0313
21
                                        Fax: (509) 575-0351
22                                      Email: kehlis@mjbe.com
23
24
25
26
27
28
29
30
                                                                  MENKE JACKSON BEYER
     NOTICE OF REMOVAL - 4                                           807 North 39th Avenue
                                                                      Yakima, WA 98902
                                                                    Telephone (509)575-0313
                                                                       Fax (509)575-0351
